John F. STROUD, Jr., Chief Judge, While I with the majority that Officer Jeff Midgett had reasonable suspicion to initially stop.appellant, I disagree with the holding that the exclusionary rule requires the reversal of the trial court. I would affirm the denial of appellant’s motion to suppress on the good-faith exception to the exclusionary rule. In United States v. Leon, 468 U.S. 897 (1984), the Supreme Court noted that the basis for the good-faith exception to the exclusionary rule was the deterrent effect that the exclusion of evidence would have on police officers, but would not have on magistrates or other court personnel. The Court said: We have frequently questioned whether the exclusionary rule can have any deterrent effect when the offending officers acted in the objectively reasonable belief that their conduct did not violate the Fourth Amendment. “No empirical researcher, proponent or opponent of the rule, has yet been able to establish with any assurance whether the rule has a deterrent effect. . . .” But even assuming that the rule effectively deters some police misconduct and provides incentives for the law enforcement profession as a whole to conduct itself in accord with the Fourth Amendment, it cannot be expected, and should not be applied, to deter objectively reasonable law enforcement activity. 468 U.S. at 918-19 (citations omitted). Although Leon dealt with the exclusionary rule relative to the suppression of evidence obtained in a search pursuant to a search warrant that was subsequently held to have been invalid, the reasoning of the case was adopted and quoted in Arizona v. Evans, 514 U.S. 1 (1995). In Evans, the facts were substantially the same as the instant case with two exceptions. In both cases an officer had reasonable suspicion to make a routine traffic stop; upon checking with the patrol car’s computer the officer learned of an outstanding arrest warrant and made an arrest; upon search of the subjects and the vehicles unlawful drugs were found; and it was subsequently learned that the arrest warrant was no longer outstanding and should have been removed from the computer. In Evans there was testimony that the failure to remove the arrest warrant from the computer was the error of an employee of the clerk of the court, and in the instant case, there was no testimony as to the reason for the error. The other difference was that the officer in the instant case was not satisfied just to learn of the outstanding warrant on the computer; he also made two separate calls to the neighboring county where the warrant emanated and was told by two different dispatchers that the warrant was outstanding. The majority opinion of the instant case places the burden on the prosecution to prove who made the error in not removing the quashed warrant from the computer. The defendant introduced the only evidence regarding the warrant being invalid, which was a copy of the court docket sheet showing the warrant had been quashed. The Evans decision reversed the Arizona Supreme Court decision that held that the exclusionary rule required suppression of the evidence even if the faulty information resulted from an error committed by an employee of the clerk of the court. The Evans court held: If court employees were responsible for the erroneous computer record, the exclusion of evidence at trial would not sufficiently deter future errors so as to warrant such a severe sanction. First, as we noted in Leon, the exclusionary rule was historically designed as a means of deterring police misconduct, not mistakes by court employees. Second, respondent offers no evidence that court employees are inclined to ignore or subvert the Fourth Amendment or that lawlessness among these actors requires application of the extreme sanction of exclusion. 514 U.S. at 14-15 (citations omitted) (emphasis added). The Court seems to place the burden on the defendant to show that court employees ignored or subverted the Fourth Amendment or that there was lawlessness among the actors in order to impose the extreme sanction of exclusion of the seized evidence. In the present case, there was no evidence that either court employees or law enforcement personnel were inclined to ignore or subvert the Fourth Amendment. In Evans, the United States Supreme Court only held that the good-faith exception to the exclusionary rule supported a categorical exception for clerical errors of court employees; it did not make a ruling regarding errors that rest with law-enforcement personnel for failure to remove a warrant from the computer, and it did not have that question before it. In Evans, the Supreme Court cited its decision in Leon, supra, holding: [W]here the officer’s conduct is objectively reasonable, excluding the evidence will not further the ends of the exclusionary rule in any appreciable way; for it is painfully apparent that . . . the officer is acting as a reasonable officer would and should act in similar circumstances. Excluding the evidence can in no way affect his future conduct unless it is to make him less willing to do his duty. 514 U.S. at 11-12 (quoting Leon, supra, 468 U.S. at 919-20). In my opinion, there was nothing more the arresting officer in the instant case could have done except ignore the outstanding warrant and that would have been a clear dereliction of his duty. I am also not convinced that the suppression of the contraband discovered in Clay County due to an error committed by someone in the Greene County court system or by its law enforcement personnel would have any deterrent effect on the law enforcement personnel of Greene County, which is not the county where the arrest was made and the case was tried. When the identity of the persons who failed to remove the warrant from the computer is unknown, and until such time as the United States Supreme Court or the Arkansas Supreme Court holds that the seized evidence should be excluded in spite of the fact that the arresting officer exercised exceptional care in determining that the warrant was truly outstanding before he made the arrest, I intend to vote to affirm such convictions. I dissent, and I am authorized to state that Judge TERRY CRAB-TREE joins in this dissenting opinion. I would affirm the trial court.